UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01530 Name of Registrant: Vanguard Explorer Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 Item 1: Schedule of Investments Explorer Fund Schedule of Investments As of July 31, 2013 Market Value Shares ($000) Common Stocks (96.8%) 1 Consumer Discretionary (17.6%) Dick's Sporting Goods Inc. 1,481,910 76,185 * Life Time Fitness Inc. 1,346,145 71,736 DSW Inc. Class A 938,259 71,111 GameStop Corp. Class A 1,439,992 70,646 * Urban Outfitters Inc. 1,459,460 62,115 Hanesbrands Inc. 913,139 57,948 Dana Holding Corp. 2,061,900 45,053 * CarMax Inc. 799,370 39,201 *,^ Outerwall Inc. 708,921 39,168 * Fifth & Pacific Cos. Inc. 1,625,630 38,722 *,^ Imax Corp. 1,528,178 38,480 * Buffalo Wild Wings Inc. 370,410 38,367 * Crocs Inc. 2,801,300 38,294 Service Corp. International 2,002,130 37,980 Texas Roadhouse Inc. Class A 1,482,060 36,222 * LKQ Corp. 1,383,761 36,075 * MGM Resorts International 2,172,430 35,432 Pier 1 Imports Inc. 1,490,391 35,024 * Live Nation Entertainment Inc. 2,133,260 34,943 Cheesecake Factory Inc. 801,698 34,024 Brunswick Corp. 879,025 33,183 * Tenneco Inc. 679,177 32,825 Churchill Downs Inc. 387,750 31,489 * TRW Automotive Holdings Corp. 428,565 31,418 * Under Armour Inc. Class A 452,000 30,343 Tractor Supply Co. 245,050 29,683 * DreamWorks Animation SKG Inc. Class A 1,197,840 29,659 Stage Stores Inc. 1,168,286 29,160 Ryland Group Inc. 719,947 29,115 Guess? Inc. 780,365 26,283 * Ulta Salon Cosmetics & Fragrance Inc. 259,625 26,196 * Standard Pacific Corp. 3,151,100 25,776 Sotheby's 562,000 25,290 HSN Inc. 408,800 24,553 Group 1 Automotive Inc. 331,276 24,114 * Cabela's Inc. 336,400 23,090 * Denny's Corp. 4,045,981 23,022 * Genesco Inc. 321,876 22,654 Cinemark Holdings Inc. 768,700 22,385 PetSmart Inc. 297,155 21,758 * Tumi Holdings Inc. 889,420 21,275 * BJ's Restaurants Inc. 591,759 21,090 * AMC Networks Inc. Class A 307,300 20,976 Abercrombie & Fitch Co. 337,000 16,806 * New York Times Co. Class A 1,337,400 16,290 * Hibbett Sports Inc. 274,261 16,085 * K12 Inc. 514,272 15,994 * Krispy Kreme Doughnuts Inc. 756,863 15,909 Movado Group Inc. 429,779 15,678 * Bally Technologies Inc. 206,190 14,780 * Francesca's Holdings Corp. 594,500 14,779 * Steven Madden Ltd. 282,020 14,501 * HomeAway Inc. 477,400 14,375 Oxford Industries Inc. 210,155 14,221 * Del Frisco's Restaurant Group Inc. 648,235 13,639 * Marriott Vacations Worldwide Corp. 309,886 13,635 Domino's Pizza Inc. 208,547 13,051 * Express Inc. 577,725 13,028 Chico's FAS Inc. 735,800 12,604 Tiffany & Co. 148,900 11,839 * iRobot Corp. 318,160 11,123 * Grand Canyon Education Inc. 328,130 11,097 * Lululemon Athletica Inc. 145,300 10,109 Vail Resorts Inc. 140,648 9,421 * Sally Beauty Holdings Inc. 281,746 8,596 Six Flags Entertainment Corp. 233,032 8,573 * Tesla Motors Inc. 51,790 6,954 * Mattress Firm Holding Corp. 147,175 6,012 * Meritage Homes Corp. 128,400 5,811 * Steiner Leisure Ltd. 95,705 5,545 KB Home 303,800 5,392 Shoe Carnival Inc. 172,550 4,609 * Sonic Corp. 250,275 3,847 * Goodyear Tire & Rubber Co. 205,900 3,809 * Gentherm Inc. 176,772 3,606 * Discovery Communications Inc. 48,100 3,495 *,^ Noodles & Co. 74,700 3,240 Ross Stores Inc. 47,100 3,178 Brinker International Inc. 77,699 3,120 * Asbury Automotive Group Inc. 62,700 3,062 Cracker Barrel Old Country Store Inc. 30,000 2,937 * Smith & Wesson Holding Corp. 247,000 2,924 * Conn's Inc. 44,797 2,895 Buckle Inc. 49,400 2,765 * Starz 121,100 2,733 American Eagle Outfitters Inc. 138,900 2,728 * ANN Inc. 79,071 2,680 * Papa John's International Inc. 40,000 2,674 Sturm Ruger & Co. Inc. 50,450 2,566 Regal Entertainment Group Class A 132,700 2,501 * Chuy's Holdings Inc. 68,572 2,420 * Jarden Corp. 52,100 2,369 Foot Locker Inc. 64,500 2,330 Thor Industries Inc. 41,400 2,238 * Bloomin' Brands Inc. 90,200 2,129 Aaron's Inc. 73,626 2,110 * Madison Square Garden Co. Class A 33,700 1,987 * Hovnanian Enterprises Inc. Class A 361,300 1,933 * Lions Gate Entertainment Corp. 56,262 1,830 * Shutterfly Inc. 33,900 1,817 * Lamar Advertising Co. Class A 39,500 1,712 * Multimedia Games Holding Co. Inc. 48,600 1,701 * Panera Bread Co. Class A 9,800 1,637 * Jack in the Box Inc. 35,900 1,439 DineEquity Inc. 15,600 1,087 Tupperware Brands Corp. 12,200 1,028 * Orbitz Worldwide Inc. 106,100 977 ^ Blyth Inc. 60,600 849 * Lumber Liquidators Holdings Inc. 7,800 755 Brown Shoe Co. Inc. 31,000 737 National CineMedia Inc. 38,182 691 Pool Corp. 12,600 665 Haverty Furniture Cos. Inc. 22,000 572 Cooper Tire & Rubber Co. 15,100 506 PetMed Express Inc. 29,500 494 GNC Holdings Inc. Class A 6,000 317 Ameristar Casinos Inc. 7,300 193 Fisher Communications Inc. 4,400 180 Consumer Staples (2.7%) ^ Herbalife Ltd. 758,223 49,663 * United Natural Foods Inc. 659,294 38,635 * Smithfield Foods Inc. 1,017,810 33,791 Sanderson Farms Inc. 463,600 32,749 Hillshire Brands Co. 869,500 30,615 PriceSmart Inc. 290,100 26,408 Casey's General Stores Inc. 312,000 20,664 * Fresh Market Inc. 372,420 19,656 Glanbia plc 1,347,697 17,626 McCormick & Co. Inc. 104,426 7,478 Nu Skin Enterprises Inc. Class A 46,927 3,925 * Fairway Group Holdings Corp. 117,900 2,956 * Pilgrim's Pride Corp. 172,186 2,862 Whole Foods Market Inc. 44,700 2,484 * Rite Aid Corp. 788,600 2,366 * Annie's Inc. 56,600 2,338 Ingredion Inc. 34,400 2,312 * Green Mountain Coffee Roasters Inc. 29,500 2,277 * TreeHouse Foods Inc. 25,800 1,831 * Dean Foods Co. 139,000 1,515 * Prestige Brands Holdings Inc. 33,900 1,149 Energy (4.6%) Cabot Oil & Gas Corp. 675,915 51,248 * Superior Energy Services Inc. 1,424,652 36,500 ^ Core Laboratories NV 233,675 34,958 * Rosetta Resources Inc. 705,600 32,182 * Atwood Oceanics Inc. 564,025 31,777 * Southwestern Energy Co. 689,230 26,735 * ION Geophysical Corp. 3,996,638 24,579 * Whiting Petroleum Corp. 472,585 24,324 Comstock Resources Inc. 1,437,630 24,109 Trican Well Service Ltd. 1,361,900 20,049 * Bonanza Creek Energy Inc. 485,040 19,761 * Gulfport Energy Corp. 293,340 15,606 * Helix Energy Solutions Group Inc. 612,670 15,543 * TETRA Technologies Inc. 1,514,916 15,331 SemGroup Corp. Class A 268,440 15,151 RPC Inc. 954,250 13,665 * Approach Resources Inc. 502,725 13,317 *,^ Clean Energy Fuels Corp. 1,013,020 13,078 * Kodiak Oil & Gas Corp. 1,321,748 12,834 * Carrizo Oil & Gas Inc. 387,827 12,282 * Rex Energy Corp. 540,075 10,364 * Pioneer Energy Services Corp. 1,449,815 9,830 Oceaneering International Inc. 92,300 7,485 * Key Energy Services Inc. 1,099,800 6,973 * Basic Energy Services Inc. 355,000 4,061 * Oil States International Inc. 29,900 2,907 * Alpha Natural Resources Inc. 526,200 2,863 * Dril-Quip Inc. 31,400 2,855 Western Refining Inc. 79,000 2,380 Delek US Holdings Inc. 74,100 2,242 Range Resources Corp. 27,400 2,167 CVR Energy Inc. 41,000 1,935 * Hercules Offshore Inc. 272,700 1,882 HollyFrontier Corp. 37,746 1,719 * Forum Energy Technologies Inc. 58,700 1,695 Alon USA Energy Inc. 120,900 1,651 * Vaalco Energy Inc. 237,500 1,472 * Halcon Resources Corp. 212,900 1,167 * Newpark Resources Inc. 30,800 352 * James River Coal Co. 137,673 273 Exchange-Traded Funds (1.7%) ^,2 Vanguard Small-Cap ETF 865,083 86,569 ^,2 Vanguard Small-Cap Growth ETF 713,200 78,395 ^ iShares Russell 2000 ETF 179,660 18,625 Financials (7.3%) * Affiliated Managers Group Inc. 283,735 51,172 *,3 eHealth Inc. 1,489,965 45,802 NASDAQ OMX Group Inc. 1,390,877 45,064 CapitalSource Inc. 3,253,600 39,369 Brown & Brown Inc. 1,126,865 37,175 Zions Bancorporation 1,240,490 36,768 East West Bancorp Inc. 1,160,110 35,766 * Signature Bank 347,986 31,858 * WisdomTree Investments Inc. 2,438,984 31,585 Radian Group Inc. 2,152,649 30,245 Och-Ziff Capital Management Group LLC Class A 2,669,149 30,161 International Bancshares Corp. 1,231,796 29,822 Financial Engines Inc. 613,700 29,298 National Penn Bancshares Inc. 2,471,193 26,664 MFA Financial Inc. 3,318,025 26,478 Tower Group International Ltd. 1,202,404 26,297 Synovus Financial Corp. 7,727,915 25,734 Primerica Inc. 613,800 25,190 Protective Life Corp. 579,747 25,120 HFF Inc. Class A 1,166,470 24,496 * Stifel Financial Corp. 515,107 19,394 Evercore Partners Inc. Class A 296,980 14,083 Solar Capital Ltd. 575,677 12,682 Redwood Trust Inc. 727,500 12,324 Cathay General Bancorp 491,638 11,681 First Horizon National Corp. 860,630 10,612 Cardinal Financial Corp. 570,569 9,335 PacWest Bancorp 240,487 8,518 * Portfolio Recovery Associates Inc. 44,800 6,689 STAG Industrial Inc. 305,900 6,341 * IntercontinentalExchange Inc. 17,900 3,266 CBOE Holdings Inc. 51,900 2,600 * Credit Acceptance Corp. 22,035 2,479 Lexington Realty Trust 195,925 2,457 * SVB Financial Group 27,700 2,416 * World Acceptance Corp. 28,076 2,338 ProAssurance Corp. 42,700 2,286 Federated Investors Inc. Class B 73,700 2,140 Omega Healthcare Investors Inc. 65,600 2,088 Nelnet Inc. Class A 49,676 1,931 Montpelier Re Holdings Ltd. 71,100 1,920 * Arch Capital Group Ltd. 34,600 1,874 Apartment Investment & Management Co. Class A 60,300 1,772 Regency Centers Corp. 33,100 1,745 Axis Capital Holdings Ltd. 39,000 1,699 * First Cash Financial Services Inc. 29,825 1,593 Extra Space Storage Inc. 30,000 1,262 * St. Joe Co. 51,200 1,161 * Encore Capital Group Inc. 29,723 1,155 Ryman Hospitality Properties Inc. 29,800 1,110 Inland Real Estate Corp. 107,800 1,109 Coresite Realty Corp. 30,800 1,046 QC Holdings Inc. 377,846 1,016 CBL & Associates Properties Inc. 40,600 924 Old National Bancorp 60,038 865 * FelCor Lodging Trust Inc. 134,900 815 Rayonier Inc. 12,627 738 Sovran Self Storage Inc. 9,600 663 Oritani Financial Corp. 36,800 598 * Silvercrest Asset Management Group Inc. Class A 31,543 429 Universal Health Realty Income Trust 9,200 400 GAMCO Investors Inc. 6,800 384 * Realogy Holdings Corp. 7,300 328 * Nationstar Mortgage Holdings Inc. 5,900 273 Federal Realty Investment Trust 1,000 105 Health Care (16.5%) Cooper Cos. Inc. 878,546 111,883 * Alkermes plc 2,930,135 98,394 West Pharmaceutical Services Inc. 1,224,960 90,353 * Covance Inc. 949,925 78,369 * Salix Pharmaceuticals Ltd. 954,834 70,562 * Onyx Pharmaceuticals Inc. 455,509 59,808 * Bruker Corp. 2,670,242 47,851 * ICON plc 1,210,645 47,481 * Cyberonics Inc. 903,248 46,960 *,3 Kindred Healthcare Inc. 2,957,439 45,426 * Catamaran Corp. 837,297 44,209 * Health Management Associates Inc. Class A 3,275,785 44,158 ^ ResMed Inc. 843,853 40,210 * WellCare Health Plans Inc. 655,800 40,023 Universal Health Services Inc. Class B 517,150 36,175 * Henry Schein Inc. 338,350 35,131 * Regeneron Pharmaceuticals Inc. 124,800 33,703 * Allscripts Healthcare Solutions Inc. 2,025,400 32,022 * Luminex Corp. 1,585,886 31,575 * Vertex Pharmaceuticals Inc. 388,100 30,970 * Insulet Corp. 967,715 30,860 * Mettler-Toledo International Inc. 128,659 28,382 * BioMarin Pharmaceutical Inc. 429,800 27,787 * Actavis Inc. 194,930 26,173 * Incyte Corp. Ltd. 1,107,690 25,931 * Seattle Genetics Inc. 637,540 25,833 * Bio-Rad Laboratories Inc. Class A 209,240 25,525 * Optimer Pharmaceuticals Inc. 1,960,973 24,532 DENTSPLY International Inc. 560,350 24,028 * Brookdale Senior Living Inc. Class A 783,362 22,811 * Isis Pharmaceuticals Inc. 760,339 21,936 * Santarus Inc. 876,140 21,308 * Nektar Therapeutics 1,891,323 21,202 * WuXi PharmaTech Cayman Inc. ADR 931,970 20,690 * Jazz Pharmaceuticals plc 263,870 19,925 * Haemonetics Corp. 418,270 17,659 * MedAssets Inc. 799,697 17,409 * QIAGEN NV 827,000 17,284 * Molina Healthcare Inc. 463,153 17,192 * Elan Corp. plc ADR 1,113,373 17,146 * ABIOMED Inc. 679,300 17,037 * Alexion Pharmaceuticals Inc. 142,703 16,586 * Hyperion Therapeutics Inc. 600,440 15,041 * NPS Pharmaceuticals Inc. 815,719 14,691 *,^ Exelixis Inc. 2,801,947 14,206 * Edwards Lifesciences Corp. 178,500 12,741 * ImmunoGen Inc. 651,011 12,402 Air Methods Corp. 357,002 11,992 * Align Technology Inc. 267,800 11,526 * MWI Veterinary Supply Inc. 77,426 11,008 * Pacira Pharmaceuticals Inc. 315,938 10,720 * Globus Medical Inc. 611,794 10,254 * Akorn Inc. 620,818 8,809 * IPC The Hospitalist Co. Inc. 167,681 8,446 * ICU Medical Inc. 115,850 8,305 *,^ Sarepta Therapeutics Inc. 217,660 8,058 * Array BioPharma Inc. 1,159,095 7,720 * Tornier NV 467,498 7,667 * BioScrip Inc. 451,472 7,336 * Myriad Genetics Inc. 232,798 6,907 * Wright Medical Group Inc. 225,385 6,180 * HeartWare International Inc. 65,925 6,093 Trinity Biotech plc ADR 307,350 5,987 * Aegerion Pharmaceuticals Inc. 62,142 5,692 * Volcano Corp. 274,189 5,476 Invacare Corp. 313,350 4,891 * Medidata Solutions Inc. 51,700 4,784 * Infinity Pharmaceuticals Inc. 225,025 4,766 * ViroPharma Inc. 126,425 4,339 * Cubist Pharmaceuticals Inc. 61,400 3,827 * United Therapeutics Corp. 46,800 3,502 Questcor Pharmaceuticals Inc. 51,624 3,449 * Illumina Inc. 39,900 3,185 * PAREXEL International Corp. 63,400 3,135 * Cerner Corp. 62,800 3,077 * athenahealth Inc. 26,500 2,967 * Charles River Laboratories International Inc. 57,500 2,619 Chemed Corp. 33,106 2,337 * IDEXX Laboratories Inc. 22,900 2,244 * Cepheid Inc. 64,000 2,232 * Sirona Dental Systems Inc. 31,500 2,224 * AMN Healthcare Services Inc. 145,200 2,146 * NuVasive Inc. 90,700 2,070 * HMS Holdings Corp. 82,600 1,998 ^ PDL BioPharma Inc. 214,300 1,740 * Hologic Inc. 75,900 1,723 * Acadia Healthcare Co. Inc. 37,400 1,379 * Bio-Reference Labs Inc. 46,300 1,239 * Providence Service Corp. 37,300 1,028 * Greenway Medical Technologies 88,700 1,026 * Centene Corp. 18,000 998 * Endocyte Inc. 50,850 914 * Neogen Corp. 15,654 884 * Addus HomeCare Corp. 42,000 825 * Sagent Pharmaceuticals Inc. 36,700 797 Abaxis Inc. 16,809 708 * Alliance HealthCare Services Inc. 35,600 694 * Ligand Pharmaceuticals Inc. Class B 13,600 644 * Prothena Corp. plc 33,894 589 * Dyax Corp. 112,800 455 * Thoratec Corp. 12,900 423 * Medical Action Industries Inc. 42,100 387 * Team Health Holdings Inc. 8,000 322 Utah Medical Products Inc. 2,000 112 Industrials (15.5%) * WESCO International Inc. 728,675 55,219 * B/E Aerospace Inc. 766,807 53,454 Pentair Ltd. 865,650 52,874 MSC Industrial Direct Co. Inc. Class A 631,005 51,080 Kennametal Inc. 1,172,200 50,803 Chicago Bridge & Iron Co. NV 762,451 45,427 Belden Inc. 761,985 44,660 * Armstrong World Industries Inc. 862,135 43,176 * Moog Inc. Class A 748,408 42,090 A.O. Smith Corp. 994,530 41,094 Manpowergroup Inc. 600,790 40,175 EnerSys Inc. 722,915 38,257 * AerCap Holdings NV 2,135,016 37,405 * JetBlue Airways Corp. 5,560,800 36,368 Waste Connections Inc. 834,400 36,096 * Genesee & Wyoming Inc. Class A 384,688 34,491 * IHS Inc. Class A 313,560 34,423 * Old Dominion Freight Line Inc. 780,663 34,099 * Swift Transportation Co. 1,875,400 33,457 * Huron Consulting Group Inc. 645,865 32,900 Triumph Group Inc. 417,188 32,733 * Middleby Corp. 180,602 32,317 * Mobile Mini Inc. 918,324 31,691 Flowserve Corp. 553,425 31,368 Con-way Inc. 748,840 31,039 * Teledyne Technologies Inc. 379,903 30,457 * Clean Harbors Inc. 531,075 29,974 AMETEK Inc. 560,295 25,930 Acuity Brands Inc. 296,060 25,609 * RBC Bearings Inc. 455,194 24,972 *,^ Polypore International Inc. 564,955 23,722 * Stericycle Inc. 194,815 22,587 KAR Auction Services Inc. 818,200 20,815 * American Woodmark Corp. 593,259 20,580 Landstar System Inc. 361,615 19,549 * Hexcel Corp. 552,625 19,458 Corporate Executive Board Co. 286,483 19,318 UTi Worldwide Inc. 1,152,235 19,012 * United Rentals Inc. 331,026 18,974 Lennox International Inc. 263,561 18,929 Graco Inc. 249,521 17,412 Towers Watson & Co. Class A 204,270 17,206 * Beacon Roofing Supply Inc. 413,360 16,861 * Esterline Technologies Corp. 202,294 16,475 * Quanta Services Inc. 605,505 16,234 * Rush Enterprises Inc. Class A 632,371 15,759 * Terex Corp. 534,200 15,748 Lindsay Corp. 204,037 15,323 * Trimas Corp. 403,457 14,940 Kaman Corp. 350,827 13,282 Mine Safety Appliances Co. 243,173 12,920 * 51job Inc. ADR 184,965 12,300 H&E Equipment Services Inc. 538,054 12,289 Herman Miller Inc. 433,957 12,199 Knight Transportation Inc. 713,480 12,108 TAL International Group Inc. 295,682 11,901 * Avis Budget Group Inc. 375,554 11,883 * Hub Group Inc. Class A 305,936 11,702 * CAI International Inc. 542,519 11,387 * Advisory Board Co. 178,962 10,503 * MasTec Inc. 302,259 9,975 Actuant Corp. Class A 268,695 9,488 Exponent Inc. 89,822 5,939 Lincoln Electric Holdings Inc. 62,500 3,690 * DigitalGlobe Inc. 107,800 3,493 * Verisk Analytics Inc. Class A 53,800 3,463 Dun & Bradstreet Corp. 32,600 3,378 Fortune Brands Home & Security Inc. 80,900 3,342 * Alaska Air Group Inc. 54,624 3,341 Generac Holdings Inc. 72,400 3,139 * DXP Enterprises Inc. 43,800 3,022 * US Airways Group Inc. 154,200 2,984 Deluxe Corp. 69,709 2,859 Mueller Water Products Inc. Class A 367,200 2,842 Cintas Corp. 58,100 2,760 * II-VI Inc. 152,700 2,700 Avery Dennison Corp. 57,200 2,559 ITT Corp. 81,100 2,534 * Proto Labs Inc. 36,975 2,502 * Hertz Global Holdings Inc. 94,000 2,407 * AECOM Technology Corp. 70,000 2,373 * USG Corp. 93,100 2,340 * Aegion Corp. Class A 99,816 2,278 Steelcase Inc. Class A 147,179 2,243 Robert Half International Inc. 57,600 2,145 Carlisle Cos. Inc. 31,200 2,113 Valmont Industries Inc. 15,100 2,109 Crane Co. 31,400 1,912 * Taser International Inc. 213,200 1,893 * MRC Global Inc. 68,500 1,837 * Chart Industries Inc. 15,900 1,808 Comfort Systems USA Inc. 114,800 1,774 Copa Holdings SA Class A 11,900 1,656 Acacia Research Corp. 68,800 1,570 Altra Holdings Inc. 61,500 1,534 * PGT Inc. 150,200 1,502 * WageWorks Inc. 43,768 1,478 Standex International Corp. 24,200 1,428 * Trex Co. Inc. 24,700 1,169 Mueller Industries Inc. 13,700 752 * Republic Airways Holdings Inc. 54,100 743 Huntington Ingalls Industries Inc. 6,500 404 Barrett Business Services Inc. 5,600 393 Toro Co. 7,600 375 * Saia Inc. 10,500 314 * National Technical Systems Inc. 14,800 236 TransDigm Group Inc. 1,400 202 IDEX Corp. 2,200 131 Information Technology (24.2%) * Alliance Data Systems Corp. 656,683 129,879 * Ultimate Software Group Inc. 678,199 91,760 * PTC Inc. 2,994,591 81,093 * Cadence Design Systems Inc. 5,109,060 74,490 * TiVo Inc. 6,144,960 67,902 * QLIK Technologies Inc. 2,118,908 66,364 * Pandora Media Inc. 3,091,850 56,705 * Finisar Corp. 2,904,400 56,142 * Euronet Worldwide Inc. 1,443,205 53,124 * First Solar Inc. 1,004,468 49,460 * ValueClick Inc. 2,012,890 49,195 * WNS Holdings Ltd. ADR 2,477,937 49,162 * Sapient Corp. 3,454,390 47,360 * Imperva Inc. 849,280 42,991 * Sourcefire Inc. 566,300 42,716 * Informatica Corp. 1,107,545 42,275 * Teradyne Inc. 2,478,220 40,866 * Acxiom Corp. 1,571,000 40,485 * Trimble Navigation Ltd. 1,385,040 39,529 * Microsemi Corp. 1,582,190 39,017 Convergys Corp. 2,023,681 38,308 * NCR Corp. 1,057,540 38,071 * Infoblox Inc. 1,140,600 37,298 IAC/InterActiveCorp 731,935 37,043 * Ciena Corp. 1,525,620 33,655 * Rovi Corp. 1,477,663 33,292 * Aruba Networks Inc. 1,869,052 33,232 Genpact Ltd. 1,608,400 32,795 * Silicon Laboratories Inc. 781,638 30,531 ^ IPG Photonics Corp. 499,900 30,444 FEI Co. 387,410 30,005 * JDS Uniphase Corp. 2,033,920 29,838 * Bankrate Inc. 1,644,830 29,492 * LinkedIn Corp. Class A 144,200 29,386 * Diodes Inc. 1,025,734 28,115 * Red Hat Inc. 526,100 27,236 j2 Global Inc. 586,847 26,860 MercadoLibre Inc. 228,435 26,825 * F5 Networks Inc. 302,495 26,547 * Concur Technologies Inc. 296,185 26,328 * ON Semiconductor Corp. 3,142,740 25,896 * MICROS Systems Inc. 530,985 25,875 * CoStar Group Inc. 158,630 24,834 NICE Systems Ltd. ADR 631,945 24,463 * WEX Inc. 281,300 24,456 * Atmel Corp. 3,088,985 24,403 * Aspen Technology Inc. 731,430 23,801 *,^ Zillow Inc. Class A 319,500 23,605 * Tyler Technologies Inc. 306,092 22,841 Heartland Payment Systems Inc. 609,219 22,730 FactSet Research Systems Inc. 199,650 21,798 * Cardtronics Inc. 730,608 21,524 * Skyworks Solutions Inc. 880,978 21,161 *,^ Liquidity Services Inc. 736,200 20,982 * Akamai Technologies Inc. 428,423 20,222 * Dealertrack Technologies Inc. 515,889 19,294 * Palo Alto Networks Inc. 391,097 19,140 * Riverbed Technology Inc. 1,207,600 18,887 * Salesforce.com Inc. 406,560 17,787 Syntel Inc. 244,262 17,533 * Ruckus Wireless Inc. 1,258,900 16,756 * Proofpoint Inc. 609,820 16,410 ^ Ubiquiti Networks Inc. 740,539 15,566 Avago Technologies Ltd. Class A 422,630 15,502 * RADWARE Ltd. 1,115,000 15,275 * Nanometrics Inc. 990,028 15,207 Fair Isaac Corp. 291,225 14,550 * Hittite Microwave Corp. 231,063 14,437 Power Integrations Inc. 256,660 14,155 * EVERTEC Inc. 589,675 14,093 * SPS Commerce Inc. 214,900 13,867 *,^ Stratasys Ltd. 155,100 13,750 * Millennial Media Inc. 1,269,158 12,577 * FleetCor Technologies Inc. 133,562 11,990 * Progress Software Corp. 454,875 11,640 * SS&C Technologies Holdings Inc. 318,672 11,402 * Manhattan Associates Inc. 125,490 11,086 * Angie's List Inc. 489,670 10,783 * Super Micro Computer Inc. 920,285 10,666 * Brocade Communications Systems Inc. 1,565,700 10,428 MKS Instruments Inc. 376,227 10,203 Mentor Graphics Corp. 453,030 9,301 * Entropic Communications Inc. 2,095,200 9,282 * InvenSense Inc. 518,067 9,159 * VeriFone Systems Inc. 461,840 8,807 * PROS Holdings Inc. 245,000 8,041 Littelfuse Inc. 100,000 7,999 * E2open Inc. 380,000 7,554 Monolithic Power Systems Inc. 242,000 6,336 * Semtech Corp. 205,755 6,224 * Tremor Video Inc. 730,900 6,118 * Interactive Intelligence Group Inc. 96,479 5,480 Intersil Corp. Class A 495,495 5,059 * Synchronoss Technologies Inc. 142,200 4,904 * Fairchild Semiconductor International Inc. Class A 384,250 4,849 * Virtusa Corp. 178,000 4,589 * Dropbox Private Placement 445,203 4,212 * Polycom Inc. 419,985 4,015 * Gartner Inc. 66,238 3,975 * CommVault Systems Inc. 42,500 3,588 Jack Henry & Associates Inc. 70,700 3,415 Broadridge Financial Solutions Inc. 115,900 3,354 * OSI Systems Inc. 43,400 3,055 Cognex Corp. 54,300 2,884 * SunPower Corp. Class A 103,100 2,851 * Anixter International Inc. 33,931 2,818 MAXIMUS Inc. 73,648 2,770 * LSI Corp. 348,200 2,709 * Vantiv Inc. Class A 102,000 2,661 * Fortinet Inc. 121,300 2,578 * MaxLinear Inc. 367,300 2,545 * CalAmp Corp. 163,961 2,517 * RealD Inc. 234,535 2,498 Microchip Technology Inc. 62,800 2,496 * Unisys Corp. 95,340 2,473 * Freescale Semiconductor Ltd. 149,200 2,342 DST Systems Inc. 32,896 2,304 * Plexus Corp. 65,500 2,291 AOL Inc. 60,800 2,240 * Information Services Group Inc. 835,334 2,205 Booz Allen Hamilton Holding Corp. 103,141 2,205 * Zebra Technologies Corp. 45,800 2,115 * ARRIS Group Inc. 122,900 1,848 * Silicon Graphics International Corp. 89,100 1,677 * RF Micro Devices Inc. 318,130 1,651 * AVG Technologies NV 70,500 1,572 * SunEdison Inc. 152,000 1,532 * VeriSign Inc. 31,900 1,526 National Instruments Corp. 51,500 1,452 * Cree Inc. 20,200 1,412 * Cavium Inc. 35,900 1,312 MTS Systems Corp. 20,500 1,292 Lender Processing Services Inc. 39,000 1,274 * ANSYS Inc. 15,700 1,253 * Electronics for Imaging Inc. 41,600 1,249 * ARM Holdings plc ADR 27,200 1,092 * Exar Corp. 71,200 926 CSG Systems International Inc. 33,600 796 Pegasystems Inc. 21,400 768 * Calix Inc. 64,900 758 * Silicon Image Inc. 99,100 568 * Extreme Networks 120,400 521 * NeuStar Inc. Class A 8,800 493 * Synaptics Inc. 9,900 396 Materials (5.6%) KapStone Paper and Packaging Corp. 1,441,077 63,479 Smurfit Kappa Group plc 2,517,558 50,820 * Graphic Packaging Holding Co. 5,180,564 44,553 PolyOne Corp. 1,517,260 43,864 Ball Corp. 901,385 40,373 Methanex Corp. 804,090 38,460 Ashland Inc. 437,590 38,000 * WR Grace & Co. 460,835 35,401 Minerals Technologies Inc. 702,160 32,299 Albemarle Corp. 503,935 31,249 Allegheny Technologies Inc. 1,100,000 30,327 Schweitzer-Mauduit International Inc. 529,614 28,673 FMC Corp. 423,170 27,997 * Ferro Corp. 3,634,155 23,731 Carpenter Technology Corp. 413,430 21,614 Steel Dynamics Inc. 1,340,700 20,861 American Vanguard Corp. 400,734 9,894 Koppers Holdings Inc. 252,362 9,754 * OM Group Inc. 170,300 5,257 Valspar Corp. 57,200 3,896 Packaging Corp. of America 68,800 3,701 * Owens-Illinois Inc. 110,100 3,276 NewMarket Corp. 10,473 2,855 Rock Tenn Co. Class A 24,900 2,847 Westlake Chemical Corp. 26,500 2,757 * Louisiana-Pacific Corp. 155,600 2,530 Airgas Inc. 21,500 2,219 * Berry Plastics Group Inc. 72,500 1,672 International Flavors & Fragrances Inc. 17,600 1,420 * American Pacific Corp. 22,900 833 Balchem Corp. 10,148 505 * Chemtura Corp. 6,700 150 Telecommunication Services (1.0%) * SBA Communications Corp. Class A 437,745 32,432 * Vonage Holdings Corp. 9,656,390 31,094 * tw telecom inc Class A 1,009,725 30,070 Cogent Communications Group Inc. 580,662 16,619 Atlantic Tele-Network Inc. 40,000 2,040 IDT Corp. Class B 38,000 785 Windstream Corp. 31,000 259 * Fairpoint Communications Inc. 20,700 181 Utilities (0.1%) * NRG Yield Inc. Class A 310,292 8,843 American States Water Co. 39,900 2,562 Otter Tail Corp. 26,200 802 Total Common Stocks (Cost $7,456,855) Market Value Coupon Shares ($000) Temporary Cash Investments (4.4%) 1 Money Market Fund (4.0%) 4,5 Vanguard Market Liquidity Fund 0.124% 449,196,075 449,196 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Deutsche Bank Securities, Inc. (Dated 7/31/13, Repurchase Value $23,700,000, collateralized by Government National Mortgage Assn. 3.000%-4.000%, 3/15/41-7/15/43, with a value of $24,174,000) 0.100% 8/1/13 23,700 23,700 U.S. Government and Agency Obligations (0.2%) 6,7 Federal Home Loan Bank Discount Notes 0.090% 10/11/13 200 200 6,7 Federal Home Loan Bank Discount Notes 0.100% 11/13/13 2,000 1,999 6,7 Federal Home Loan Bank Discount Notes 0.090%-0.100% 1/15/14 5,000 4,996 7,8 Freddie Mac Discount Notes 0.130% 9/16/13 6,000 5,999 8 Freddie Mac Discount Notes 0.120% 12/30/13 2,500 2,498 Total Temporary Cash Investments (Cost $488,591) Total Investments (101.2%) (Cost $7,945,446) Other Assets and Liabilities-Net (-1.2%) 5 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $103,031,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.8% and 2.4%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $105,257,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $9,897,000 have been segregated as initial margin for open futures contracts. 8 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the Explorer Fund close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of pre-qualified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty’s default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
